Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Abstract
The abstract is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In particular, there is no place in a single paragraph abstract for paragraph numbers. Therefore, the item numbers of drawings in the present Abstract should be deleted.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: “the semiconductor layer” should be “the at least one semiconductor layer”.  

15 is objected to because of the following informalities: “the semiconductor layer” should be “the at least one semiconductor layer”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 14, the claim recites the limitation “the semiconductor layers”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20140151639).

Regarding claim 10. Fig 18B of Chang discloses A semiconductor device comprising:
a base 10;
a first field effect transistor (left side) that includes at least two channel structure portions 120N laminated, the channel structure portions each including a channel portion (one of 120N) that has a nanowire structure [0091] or a nanosheet structure, a gate insulation film 50A that surrounds (Fig 17D/Fig 18B) the channel portion, and a gate electrode 52A that surrounds at least a part of the gate insulation film (Fig 17D/Fig 18B); and
a second field effect transistor (right side) that includes a channel forming layer (top of 230N), a gate insulation layer 50A (top and 2nd 50A) formed on a top surface and a side surface of the channel forming layer (Fig 17D/Fig 18B), and a gate electrode 52B formed on at least a top surface of the gate insulation layer (Fig 17D/Fig 18B), wherein
the first field effect transistor and the second field effect transistor are provided above the base (Fig 18B),
the channel portions of the first field effect transistor are disposed apart from each other in a laminating direction of the channel structure portions (Fig 18B), and
an insulation material layer 14 [0059] is formed between a surface of the base and a bottom surface of the channel forming layer constituting the second field effect transistor (Fig 18B).



Regarding claim 14. Chang discloses The semiconductor device according to claim 13, wherein an interlayer insulation layer (middle 50A) is formed between the channel forming layer and the semiconductor layer and between the semiconductor layers (Fig 18B).

Regarding claim 15. Chang discloses The semiconductor device according to claim 13, wherein the semiconductor layer has a conductivity type ([0084]: first conductivity type) opposite to a conductivity type of the channel forming layer ([0105]: second conductivity type). 

Allowable Subject Matter
Claims 1-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “each of a distance between the channel portions of the first field effect transistor is a distance L1 and that a thickness of the gate 2, T2≥(L1/2) is satisfied”.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “reverse bias is applied to the base at a portion facing the bottom surface of the channel forming layer via the insulation material layer”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a thickness of each of the channel portions is T1-CH and that a thickness of the insulation material layer is TIns, 0.2≤T1-CH/TIns≤2 is satisfied”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826